NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4216-15T3

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

LAGRONE LADSON,
a/k/a MAN LABSON,

     Defendant-Appellant.
_____________________________

                   Submitted December 6, 2017 – Decided March 13, 2019

                   Before Judges Fuentes and Koblitz.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment Nos. 12-06-
                   1114 and 12-12-2143.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel,
                   on the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney
                   for respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

         The opinion of the court was delivered by
FUENTES, P.J.A.D.

      Defendant Lagrone Ladson appeals from the order of the Law Division,

Criminal Part denying his post-conviction relief (PCR) petition. We affirm.

      On May 3, 2013, defendant entered into a negotiated agreement with the

State through which he pled guilty to count three in Indictment 12-06-1114,

charging him with third degree possession of 100 bags of heroin with intent to

distribute within 1,000 feet of a public elementary school in Jersey City,

N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-7.1 The State agreed to dismiss the

remaining charges in the indictment related to defendant 2 and recommend the

court sentence defendant to a term of five years, with three years of parole

ineligibility.   The plea agreement also resolved an unrelated violation of

probation. Defense counsel acknowledged, however, that this plea agreement

did not "in any way resolve the other open indictment . . .[.]"


1
  In addition to this offense, Indictment 12-06-1114 also charged defendant
with third degree possession of heroin, N.J.S.A. 2C:35-10(a)(1); third degree
possession of heroin with intent to dispense or distribute in a quantity of one
half ounce of less, N.J.S.A. 2C:35-5(b)(3); second degree possession of heroin
with intent to distribute within 500 feet of real property comprising a public
housing facility, N.J.S.A. 2C:35-7.1(a); and third degree conspiracy to
distribute heroin, N.J.S.A. 2C:35-5(a)(1), N.J.S.A. 2C:35-5(b)(3), and N.J.S.A.
2C:5-2.
2
  Indictment 12-06-1114 also included a count charging defendant and Lavada
F. Evans as coconspirators to distribute heroin.
                                                                       A-4216-15T3
                                        2
      On February 17, 2014, defendant appeared before a different judge and

was represented by a different attorney, who informed the judge that defendant

intended to file a motion to withdraw his guilty plea. The assistant prosecutor

who represented the State noted for the record that defendant had an unrelated

pending indictment "which I'm guessing will tag along with the motion to

withdraw the guilty plea and . . . what will happen with the motion to withdraw

will determine what happens with my open indictment." The judge established

a briefing schedule for defendant's motion and adjourned the matter.

      On April 2, 2014, defendant's recently hired replacement counsel

informed the judge that he had negotiated an agreement with the State

concerning Indictment 12-12-2143.3 Defendant agreed to plead guilty to count

ten of Indictment 12-12-2143, which charged him with second degree

aggravated assault by purposely or knowingly causing serious bodily injury to

Hoboken Police Officer Ryan DiMone, N.J.S.A. 2C:12-1(b)(1), and count

twenty-two, which charged him with second degree possession of heroin with



3
  Indictment 12-12-2143 contained twenty-five separate counts and named
Michael Rosado as a defendant in count one on the charge of third degree
possession of heroin, N.J.S.A. 2C:35-10(a)(1). Defendant and Rosado were
named as codefendants in counts two, three, and four, which all relate to
possession and distribution of heroin. Defendant is the only person named in
the remaining counts.
                                                                       A-4216-15T3
                                      3
intent to distribute within 500 feet of real property comprising a public housing

facility, N.J.S.A. 2C:35-7.1(a).

      In exchange for defendant agreeing to plead guilty to second degree

aggravated assault, the State agreed to dismiss the remaining counts of

Indictment 12-12-2143 and recommend a term of ten years imprisonment, with

an eighty-five percent period of parole ineligibility and three years parole

supervision pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2;

on the second degree heroin offense, the State would recommend a concurrent

term of eight years imprisonment, with four years of parole ineligibility. The

record does not explain why defendant did not follow through with the motion

to withdraw his guilty plea.

      The record of the plea hearing shows the judge addressed defendant

directly and confirmed he understood the terms of the agreement and had had

sufficient time to discuss the matter with his attorney.        Defense counsel

thereafter asked defendant a series of questions that provided a factual basis for

defendant's guilty plea. The judge sentenced defendant on May 16, 2014 in

accordance with the plea agreement; he provided the following explanation for

his decision:

            [Defendant] is [s]ingle, [has] two children, [and
            completed up to the] tenth grade at Hoboken High

                                                                         A-4216-15T3
                                        4
            School. He did get his GED in the Hudson County
            jail. Last living with his girlfriend in Jersey City. He
            does have some substance abuse issues, ecstasy, PCP,
            marijuana. [He is u]nemployed, [and] last worked . . .
            in 2010.

            His record is pretty extensive, thirteen arrests, eleven
            indictable convictions, most of it drug related.
            Aggravating factors three, six, and nine apply. I can't
            see any mitigating factors . . . I'll abide by the plea
            agreement . . .[.] [(Emphasis added).]

      On count three of Indictment 12-06-1114, the court imposed an extended

term of eight years, with four years of parole ineligibility. On the two counts

related to Indictment 12-12-2143 the court imposed a six-year term subject to

NERA on the second degree aggravated assault of the police officer, and an

eight-year term with four years of parole ineligibility on the third degree

possession of heroin with intent to distribute within 1,000 feet of a school.

      Defendant did not appeal the sentences imposed by the court on the

charges reflected in the two indictments. On March 3, 2015, defendant filed a

pro se PCR petition and requested the assignment of counsel to assist him in its

prosecution. In a certification prepared by PCR counsel in support his petition,

defendant averred he "had no experience with legal matters, or with procedure

and trusted my attorney to provide guidance and advise me of all matters

relevant to my case." He claimed his first attorney provided him with ineffective


                                                                         A-4216-15T3
                                        5
assistance because he "was not granted discovery for full inspection prior to

accepting the terms of the plea agreement." Defendant claimed he discharged

his first attorney and retained new counsel with the expressed purpose of

withdrawing his guilty plea to the charge in Indictment 12-06-1114. He averred

he did not enter his guilty plea "knowingly and voluntarily."

      On November 12, 2015, at the request of recently assigned PCR counsel,

the judge adjourned the oral argument hearing to February 29, 2016. On that

date, PCR counsel appeared before the court under the mistaken assumption that

"we were having an evidentiary hearing today . . . [.]" When the judge made

clear that the matter was scheduled for oral argument, PCR counsel stated that

after the discussing the case with defendant's former counsel:

            we're going to rely on the already supplied materials
            that Mr. Ladson made in his petition and in his
            certification [claiming] that counsel did not properly
            prepare his case. [Defendant] wanted to - - he was
            willing to take the case to trial but essentially he was -
            - he found himself having to take the plea.

      The PCR judge denied defendant's petition that same day. He explained

the basis of his ruling in a memorandum of opinion. The judge found petitioner's

claims of ineffective assistance of counsel were based on plea counsel's failure

to: (1) properly review his case; (2) provide him with discovery; and (3) obtain

records "that would have been helpful to the case." The judge found defendant's

                                                                         A-4216-15T3
                                        6
claims were not supported by the record of the plea hearing. Applying the two-

prong standard established by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668, 687-94 (1984), and subsequently adopted by our

Supreme Court in in State v. Fritz, 105 N.J. 42, 58 (1987), the PCR judge found

defendant did not make out a prima facie case of ineffective assistance of

counsel. Viewing the record in the light most favorable to defendant, the judge

found an evidentiary hearing was not warranted. State v. Preciose, 129 N.J 451,

462 (1992).

      Defendant raises the following arguments in this appeal.

              POINT ONE

              DEFENDANT IS ENTITLED TO AN
              EVIDENTIARY HEARING BECAUSE HIS PLEA
              ATTORNEYS WERE INEFFECTIVE IN FAILING
              TO PROVIDE HIM WITH DISCOVERY.

              POINT TWO

              DEFENDANT IS ENTITLED TO AN
              EVIDENTIARY HEARING BECAUSE HIS PLEAS
              WERE NOT KNOWINGLY AND INTELLIGENTLY
              GIVEN. (Not Addressed)

              POINT THREE

              DEFENDANT'S POST CONVICTION RELIEF
              COUNSEL RENDERED INEFFECTIVE
              ASSISTANCE OF COUNSEL. (Not Raised Below)


                                                                       A-4216-15T3
                                      7
     Defendant's arguments lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2). We affirmed substantially for the reasons

expressed by the PCR judge.

     Affirmed.




                                                                   A-4216-15T3
                                    8